United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2546
                                   ___________

Larry Delano Coleman,                *
                                     *
          Appellant,                 *
                                     * Appeal from the United States
    v.                               * Tax Court.
                                     *
Commissioner of Internal Revenue,    * [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                             Submitted: July 14, 2011
                                Filed: July 19, 2011
                                 ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Larry Coleman appeals the tax court’s1 adverse grant of summary judgment in
his action challenging a Notice of Determination issued by the Internal Revenue
Service (IRS) Office of Appeals.

       After carefully reviewing the record de novo, see Nestle Purina Petcare Co. v.
Comm’r, 594 F.3d 968, 969 (8th Cir.), cert. denied 131 S. Ct. 86 (2010), we conclude
that summary judgment was appropriate for the reasons stated by the tax court, and
we find no merit to Coleman’s arguments on appeal. We also decline to consider

      1
       The Honorable Robert N. Armen, Jr., United States Tax Court Judge.
Coleman’s request for relief based on changed circumstances. See 26 U.S.C.
§ 6330(d)(2) (IRS Office of Appeals shall retain jurisdiction with respect to
determination, including subsequent hearings, on issues regarding change in
circumstances which affects such determination).

     Accordingly, we affirm the tax court’s decision. See 8th Cir. R. 47B.
                    ______________________________




                                      -2-